                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :        Criminal No. 19-312 (BAH)
                                             :
              v.                             :
                                             :
KYLE PIUNTI                                  :


                       GOVERNMENT=S NOTICE OF DISCOVERY

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully gives notice that undersigned counsel for the government has provided

counsel for the defendant discovery in the above-mentioned case as outlined in the government’s

attached discovery letter dated December 30, 2019.



                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            UNITED STATES ATTORNEY
                                            D.C. Bar No. 472845

                                            ________/s/_________________
                                            EMORY V. COLE
                                            ASSISTANT UNITED STATES ATTORNEY
                                            PA. Bar No. 49136
                                            U.S. Attorney's Office
                                            555 4th Street, N.W., Room 4213
                                            Washington, DC 20530
                                            Emory.Cole@usdoj.gov
